ACCEPTED
                                                                                                      06-15-00131-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 11/4/2015 8:59:34 AM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                      No. 06-15-00131-CR

THE STATE OF TEXAS                              §           IN THE SIXTH
                                                                              FILED IN
                                                §                      6th COURT OF APPEALS
VS.                                             §                        TEXARKANA, TEXAS
                                                            COURT OF APPEALS
                                                §                      11/4/2015 8:59:34 AM
MELISSA POOL                                    §           SITTING IN TEXARKANA,
                                                                           DEBBIE AUTREY TX
                                                                               Clerk

        MOTION FOR EXTENTION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       MELISSA POOL, Appellant, moves for an extension of SIXTY (60) days in which to file
Appellant’s Brief, pursuant to Tex. R. App. P. 10.5(b), 38.6(d) and shows:

                                                I.

       Appellant was convicted on June 30, 2015 and sentenced to 30 days in jail in the County
Court at Law No. 2 of McLennan in the STATE vs. MELISSA POOL, Cause No. 2015-0550-
CR2. Lead counsel for the state at trial was Aubrey Robertson. Appellant’s brief is due on
November 4, 2015.

        The undersigned counsel has had insufficient time to finish the work on his appeal due to
a full case load in the practice of trial law. Appellate counsel received the trial transcripts on
October 20, 2015. Thus more time is needed to adequately research and write the brief, so that
the Appellant has fair and effective representation on appeal. Therefore, counsel requests another
SIXTY (60) days in which to file the appellate brief.



                                                II.

       The additional time request is not sought solely for delay, nor sought frivolously, but will
be of genuine assistance to Appellant’s attorney in preparing Appellant’s brief. This is the first
extension sought.

                                               III.

       The undersigned attorney spoke with the attorney for the State on appeal, Gabe Price, and
he does not oppose this Motion.

       WHEREFORE, Appellant prays that the Court grant this Motion and modify and extend
the deadline for filing Appellant’s brief to January 4, 2016.
                                     Respectfully submitted,


                                     _______/s/ Christopher L King____________________
                                     Christopher L King
                                     State Bar No. 24088864
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 313-3200


                            CERTIFICATE OF CONFERENCE

         The undersigned attorney spoke with the attorney for the State on appeal, Gabe Price,
and he does not oppose this Motion.


                                     _______/s/ Christopher L King____________________
                                      Christopher L King


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been sent
via Electronic Mail to Abel Reyna, Criminal District Attorney for McLennan County, on
November 3, 2015.


                                     _______/s/ Christopher L King____________________
                                     Christopher L King
                                     State Bar No. 24088864
                                     One Liberty Place
                                     100 N. 6th Street, Suite 902
                                     Waco, Texas 76701
                                     Phone (254) 717-8600
                                     Fax (254) 313-3200